OPINION — AG — ** LEGISLATIVE DAYS — COMPENSATION ** THE END OF THE SEVENTY FIFTH DAY OF THE REGULAR SESSION OF THE LEGISLATURE WILL BE UP ONE DAY NEXT WEEK (1949-MAY). IT IS YOUR OPINION THAT THE MEMBERS OF THE HOUSE AND SENATE WILL BEGIN TO DRAW THEIR SALARY OF $100.00 PER MONTH AS PROVIDED IN ARTICLE V, SECTION 21 OF THE CONSTITUTION OR THAT THE SALARY WILL BEGIN ON THE TERMINATION OF THE REGULAR SESSION ? — WHEN THE SESSION HAS ENDED. (LEGISLATIVE DAYS, TERMINATION, SALARY) CITE: ARTICLE V, SECTION 21 (?)